Citation Nr: 0731195	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cluster headaches.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
claims for service connection for cluster headaches, a 
bilateral hearing loss disability, and tinnitus.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue relating to entitlement to service connection for 
bilateral hearing loss is REMANDED to the Appeals Management 
Center (AMC) for further development. 


FINDINGS OF FACT

1.  The veteran's cluster headache disability is not shown by 
competent medical evidence to be etiologically related to a 
disease, injury, or event in service.

2.  The veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  The veteran's cluster headache disability was not 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in March 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2005 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA and private medical records are in the file.  All 
records identified by the veteran as relating to these claims 
have been obtained, to the extent possible.  The Board notes 
that, at the June 2007 Travel Board hearing, the veteran 
referenced private treatment he received at a facility called 
Gordon.  He did not, however, submit these records with the 
June 2007 waiver, nor did he submit these records in the 30 
day period allotted to him at the Travel Board hearing.  The 
Board finds that the veteran had adequate opportunity to 
submit these private treatment records, and the claims folder 
contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claims 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD Form 214 reflects that he served as a tow-truck 
operator; he did not receive any medals which are indicative 
of combat service.  

1.  Entitlement to service connection for cluster headaches.

The veteran contends that he has a cluster headache 
disability as the result of his active duty service, possibly 
due to periodic exposure to gas fumes.  See Travel Board 
hearing transcript, June 2007.  He asserts that, while 
serving in Germany in 1975, he developed a disability that 
would cause his eyes to water, which was followed by short, 
but painful headaches.  Id. 

The veteran's service medical records show a diagnosis of 
amblyopia and exotropia of the right eye, as well as 
complaints of swelling and matting of the eyes.  See service 
medical records, April 1973 and April 1975.  However, there 
is no indication in these records that the veteran's eye 
difficulties were accompanied by or related to headaches.  In 
addition, the Board notes that the veteran's April 1973 
entrance examination reflects that he had a head injury prior 
to his active duty service. 

In support of his claim, the veteran has submitted VA Medical 
Center (VAMC) treatment records from April 2005 to August 
2006 and private treatment records from August 2004, 
September 2004, and February 2005.  These medical records 
show consistent complaints and treatment of headaches.  The 
claims folder, however, contains no evidence linking the 
veteran's headaches to his service.  Regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007); see also, Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no evidence 
that the veteran had or incurred a headache disability in 
service and no medical opinion relating his headache 
disability to service.  Thus, the veteran's claim for service 
connection for cluster headaches must fail.  See Hickson, 
supra. 

In regards to the veteran's statements and testimony that his 
headaches are related to eye problems, which were falsely 
characterized as allergies during service, no medical or lay 
evidence has been submitted to support this contention.  See 
Travel Board hearing transcript, June 2007.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation of his cluster 
headache disability are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).

In addition, it should be noted that the first evidence of 
treatment for the veteran's headache disability was a private 
treatment record from August 2004, nearly 30 years after the 
veteran's discharge from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a headache disability must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for tinnitus. 

The veteran contends that he has tinnitus as the result of 
exposure to acoustic trauma during active duty.  See Travel 
Board hearing transcript, June 2007.  

A review of the veteran's service medical records does not 
reflect any complaints, treatment or diagnoses of tinnitus.  
The first reference to tinnitus is made in VAMC treatment 
records from April 2005, in which the veteran reported loud 
ringing in both ears.

Service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007); see also, Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board has reviewed 
the entire claims file and can find no competent medical 
evidence indicating that the veteran's tinnitus is related to 
his military service.  In addition, a period of nearly 30 
years has passed since he was discharged from service and the 
first evidence of record showing ringing in his ears.  See 
Maxson, 230 F.3d 1330 at 1333.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Entitlement to service connection for cluster headaches is 
denied.
Entitlement to service connection for tinnitus is denied. 


REMAND

The veteran contends that he has bilateral hearing loss as 
the result of exposure to acoustic trauma during active duty.  
See Travel Board hearing transcript, June 2007.  

A review of the veteran's service medical records reflects 
several audiograms which cannot be interpreted as they are in 
graphical form.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) [the Board may not interpret graphical representations 
of audiometric data]; see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Interpretation is needed prior to appellate 
review.  

A VA opinion must be rendered which explicitly interprets the 
audiograms in the veteran's service medical records, and 
answers the questions of whether the veteran's preexisting 
left ear hearing loss was incurred in or aggravated by 
service and whether the veteran's current right ear hearing 
loss was incurred in or aggravated by service.  Therefore, a 
remand is required by law.  See 38 C.F.R. § 4.2 (2007); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding if 
the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions).

Accordingly, the case is REMANDED for the following action:

1.	An opinion from a VA physician should 
be rendered based on the evidence of 
record.  The claims file should be 
provided to the physician for review, 
and the examiner should note that it 
has been reviewed. 

After reviewing the file, the physician 
should render opinions on the following 
matters: whether it is at least as 
likely as not that the veteran's right 
ear hearing loss is related to a 
disease or injury in service or whether 
it became manifest within 1 year of 
service discharge; and whether it is at 
least as likely as not that the 
veteran's preexisting left ear hearing 
loss was permanently aggravated beyond 
natural progress during active service.  
The physician should specifically 
comment on the uninterpreted graphs in 
the veteran's service medical records 
and the July 2005 VAMC audiological 
consultation notes and results in 
determining whether any current right 
ear hearing loss is attributable to 
service and whether any left ear 
hearing loss became aggravated during 
service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO should 
review all the evidence that was 
submitted since the August 2006 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


